Exhibit 10.33

AMENDED AND RESTATED PROMISSORY NOTE

U.S. $20,983,089.00

November 15, 2006

 

FOR VALUE RECEIVED, and at the times hereinafter specified, TRADEPORT
DEVELOPMENT II, LLC, a Connecticut limited liability company (“Maker”), whose
address is 204 West Newberry Road, Bloomfield, Connecticut 06002–1308, hereby
promises to pay to the order of FIRST SUNAMERICA LIFE INSURANCE COMPANY, a New
York corporation (hereinafter referred to, together with each subsequent holder
hereof, as “Holder”), at c/o AIG Global Investment Corp., 1 SunAmerica Center,
38th Floor, Century City, Los Angeles, California 90067-6022, or at such other
address as may be designated from time to time hereafter by any Holder, the
principal sum of TWENTY MILLION NINE HUNDRED EIGHTY–THREE THOUSAND EIGHTY SEVEN
AND NINETY-NINE/100THS DOLLARS ($20,983,087.99), together with interest on the
principal balance outstanding from time to time, as hereinafter provided, in
lawful money of the United States of America.

RECITALS

A.                                   On or about July 6, 2005, Mortgagee made a
loan to Mortgagor in the original principal amount of $12,700,000.00 (the
“Original Loan”).

B.                                     The Original Loan is evidenced by a
Promissory Note dated July 6, 2005 (the “Original Note”), in the original
principal amount of the Original Loan executed by Mortgagor for the benefit of
Mortgagee, and is secured by, among other things, a Mortgage Deed, Security
Agreement, Fixture Filing, Financing Statement and Assignment of Leases and
Rents (the “Original Mortgage”) dated as of July 6, 2005, executed by Mortgagor
for the benefit of Mortgagee encumbering the real property and improvements
thereon and other property more particular described in the Original Mortgage. 
The Original Mortgage was recorded on July 7, 2005, in Volume 1508 at Page 433,
in the real property records of the Town of Windsor, Connecticut.

C.                                     The Original Note, the Original Mortgage,
and each other document executed by Original Mortgagor evidencing or securing
the Original Loan, are referred to herein, collectively, as the “Original Loan
Documents.”

D.                                    As of the date hereof, the outstanding
principal balance owing under such Original Note is $12,483,087.99 (the
“Original Loan Principal Balance”).

E.                                      Maker has requested that Holder make an
additional advance to Maker in the amount of $8,500,000.00 (the “Additional
Advance”).

F.                                      The sum of the Original Loan Principal
Balance and the Additional Advance is $20,983,087.99 (the “New Principal
Balance”).

G.                                     This Amended and Restated Promissory Note
(this “Note”) shall be effective as of the date Holder makes the Additional
Advance to Maker (the “Closing Date”),


--------------------------------------------------------------------------------


and upon Holder making such Additional Advance, (i) this Note shall consolidate
the Original Loan and the Additional Advance, and amend, modify and restate in
its entirety the Original Note, and (ii) the conditions contained in this Note
shall supersede and control the terms, covenants, agreements, rights,
obligations and conditions contained in the Original Note.

AGREEMENT

By its execution and delivery of this amended and restated promissory note,
Maker covenants and agrees as follows:

1.                                       Interest Rate and Payments.

(a)          The balance of principal outstanding from time to time under this
Note shall bear interest at the rate of five and seventy-three one-hundredths
percent (5.73%) per annum (the “New Rate”), based on a three hundred sixty (360)
day year composed of twelve (12) months of thirty (30) days each; however,
interest for partial months shall be calculated by multiplying the principal
balance of this Note by the applicable interest rate (i.e., the Original
Interest Rate or the Extension Term Rate (hereinafter defined)), dividing the
product by three hundred sixty (360), and multiplying that result by the actual
number of days elapsed.

(b)         Accrued interest (if any) on the Original Loan Principal Balance, at
the interest rate set forth in the Original Note, shall be payable on the
Closing Date, in arrears.  In addition, interest only, at the New Rate, on the
New Principal Balance, shall be payable on the Closing Date, in advance, for the
period from and including the Closing Date through and including November 30,
2006.

(c)          Commencing on January 1, 2007 and on the first day of each month
thereafter through and including July 1, 2015 combined payments of principal and
interest shall be payable, in arrears, in the amount of $123,507.71 each (such
amount representing an amount sufficient to fully amortize the original
principal amount of this Note over a three hundred fifty (350) month period (the
“Amortization Period”)).

(d)         The entire outstanding principal balance of this Note, together with
all accrued and unpaid interest and all other sums due hereunder, shall be due
and payable in full on August 1, 2015 (the “Original Maturity Date”).

2.                                       Holder’s Extension Option; Net
Operating Income.

(a)          If Maker shall fail to pay the outstanding principal balance of
this Note and all accrued interest and other charges due hereon at the Original
Maturity Date, Holder shall have the right, at Holder’s sole option and
discretion, to extend the term of the Loan for an additional period of five (5)
years (the “Extension Term”).  If Holder elects to extend the term of the Loan,
Maker shall pay all fees of Holder incurred in connection with such extension,
including, but not limited to, attorneys’ fees and title insurance premiums. 
Maker shall execute all documents reasonably requested by Holder to evidence and
secure the Loan, as extended, and shall obtain and provide to Holder any title
insurance policy or endorsement requested by Holder.

2


--------------------------------------------------------------------------------


(b)         Should Holder elect to extend the term of the Loan as provided
above, Holder shall (i) reset the interest rate borne by the then-existing
principal balance of the Loan to a rate per annum (the “Extension Term Rate”)
equal to the greater of (A) the Original Interest Rate, or (B) Holder’s (or
comparable lenders’, if Holder is no longer making such loans) then-prevailing
interest rate for five (5) year loans secured by properties similar to the
Property (hereinafter defined), as determined by Holder in its sole discretion;
(ii) re-amortize the then-existing principal balance of the Loan over the
remaining portion of the Amortization Period (the “New Amortization Period”);
(iii) have the right to require Maker to enter into modifications of the
non-economic terms of the Loan Documents as Holder may request (the
“Non-Economic Modifications”); and (iv) notwithstanding any provision set forth
in the Loan Documents to the contrary, have the right to require Maker to make
monthly payments into escrow for insurance premiums and real property taxes,
assessments and similar governmental charges.  Hence, monthly principal and
interest payments during the Extension Term shall be based upon the Extension
Term Rate, and calculated to fully amortize the outstanding principal balance of
the Loan over the New Amortization Period.

(c)          If Holder elects to extend the term of the Loan, Holder shall
advise Maker of the Extension Term Rate within fifteen (15) days following the
Original Maturity Date.

(d)         In addition to the required monthly payments of principal and
interest set forth above, commencing on the first day of the second month
following the Original Maturity Date and continuing on the first day of each
month thereafter during the Extension Term (each an “Additional Payment Date”),
Maker shall make monthly payments to Holder in an amount equal to all Net
Operating Income (hereinafter defined) attributable to the Property for the
calendar month ending on the last day of the month that is two months preceding
each such Additional Payment Date.  For example, assuming the Original Maturity
Date is January 1, then Net Operating Income for the period from January 1
through January 31 shall be payable to Holder on March 1; Net Operating Income
for the period from February 1 through February 28 shall be payable to Holder on
April 1, and so on.

(e)          Holder shall deposit all such Net Operating Income received from
Maker into an account or accounts maintained at a financial institution chosen
by Holder or its servicer in its sole discretion (the “Deposit Account”) and all
such funds shall be invested in a manner acceptable to Holder in its sole
discretion.  All interest, dividends and earnings credited to the Deposit
Account shall be held and applied in accordance with the terms hereof.

(f)            On the third Additional Payment Date and on each third Additional
Payment Date thereafter, Holder shall apply all Excess Funds (hereinafter
defined), if any, to prepayment of amounts due under this Note, without premium
or penalty.

(g)         As security for the repayment of the Loan and the performance of all
other obligations of Maker under the Loan Documents, Maker hereby assigns,
pledges, conveys, delivers, transfers and grants to Holder a first priority
security interest in and to:  all Maker’s right, title and interest in and to
the Deposit Account; all rights to payment from the Deposit Account and the
money deposited therein or credited thereto (whether then due or in the future
due and whether then or in the future on deposit); all interest thereon; any
certificates, instruments and securities, if any, representing the Deposit
Account; all claims, demands, general

3


--------------------------------------------------------------------------------


intangibles, choses in action and other rights or interests of Maker in respect
of the Deposit Account; any monies then or at any time thereafter deposited
therein; any increases, renewals, extensions, substitutions and replacements
thereof; and all proceeds of the foregoing.

(h)         From time to time, but not more frequently than monthly, Maker may
request a disbursement (a “Disbursement”) from the Deposit Account for capital
expenses, tenant improvement expenses, leasing commissions and special
contingency expenses.  Holder may consent to or deny any such Disbursement in
its sole discretion.

(i)             Upon the occurrence of any Event of Default (hereinafter
defined) (i) Maker shall not be entitled to any further Disbursement from the
Deposit Account; and (ii) Holder shall be entitled to take immediate possession
and control of the Deposit Account (and all funds contained therein) and to
pursue all of its rights and remedies available to Holder under the Loan
Documents, at law and in equity.

(j)             All of the terms and conditions of the Loan shall apply during
the Extension Term, except as expressly set forth above, and except that no
further extensions of the Loan shall be permitted.

(k)          For the purposes of the foregoing:

(i)                                     “Excess Funds” shall mean, on any
Additional Payment Date, the amount of funds then existing in the Deposit
Account (including any Net Operating Income due on the applicable Additional
Payment Date), less an amount equal to the sum of three regularly scheduled
payments of principal and interest due on this Note;

(ii)                                  “Net Operating Income” shall mean, for any
particular period of time, Gross Revenue for the relevant period, less Operating
Expenses for the relevant period; provided, however, that if such amount is
equal to or less than zero (0), Net Operating Income shall equal zero (0);

(iii)                               “Gross Revenue” shall mean all payments and
other revenues (exclusive, however, of any payments attributable to sales taxes)
received by or on behalf of Maker from all sources related to the ownership or
operation of the Property, including, but not limited to, rents, room charges,
parking fees, interest, security deposits (unless required to be held in a
segregated account), business interruption insurance proceeds, operating expense
pass-through revenues and common area maintenance charges, for the relevant
period for which the calculation of Gross Revenue is being made; and

(iv)                              “Operating Expenses” shall mean the sum of all
ordinary and necessary operating expenses actually paid by Maker in connection
with the operation of the Property during the relevant period for which the
calculation of Operating Expenses is being made, including, but not limited to,
(a) payments made by Maker for taxes and insurance required under the Loan
Documents, and (b) monthly debt service payments as required under this Note.

4


--------------------------------------------------------------------------------


3.                                       Budgets During Extension Term.

(a)          Within fifteen (15) days following the Original Maturity Date and
on or before December 1 of each subsequent calendar year, Maker shall deliver to
Holder a proposed revenue and expense budget for the Property for the remainder
of the calendar year in which the Original Maturity Date occurs or the
immediately succeeding calendar year (as applicable).  Such budget shall set
forth Maker’s projection of Gross Revenue and Operating Expenses for the
applicable calendar year, which shall be subject to Holder’s reasonable
approval.  Once a proposed budget has been reviewed and approved by Holder, and
Maker has made all revisions requested by Holder, if any, the revised budget
shall be delivered to Holder and shall thereafter become the budget for the
Property hereunder (the “Budget”) for the applicable calendar year.  If Maker
and Holder are unable to agree upon a Budget for any calendar year, the budgeted
Operating Expenses (excluding extraordinary items) provided in the Budget for
the Property for the preceding calendar year shall be considered the Budget for
the Property for the subject calendar year until Maker and Holder agree upon a
new Budget for such calendar year.

(b)         During the Extension Term, Maker shall operate the Property in
accordance with the Budget for the applicable calendar year, and the total of
expenditures relating to the Property exceeding one hundred and five percent
(105%) of the aggregate of such expenses set forth in the Budget for the
applicable time period shall not be treated as Operating Expenses for the
purposes of calculating “Net Operating Income,” without the prior written
consent of Holder except for emergency expenditures which, in the Maker’s good
faith judgment, are reasonably necessary to protect, or avoid immediate danger
to, life or property.

4.                                       Reports During Extension Term.

(a)          During the Extension Term, Maker shall deliver to Holder all
financial statements reasonably required by Holder to calculate Net Operating
Income, including, without limitation, a monthly statement to be delivered to
Holder concurrently with Maker’s payment of Net Operating Income that sets forth
the amount of Net Operating Income accompanying such statement and Maker’s
calculation of Net Operating Income for the relevant calendar month.  Such
statements shall be certified by an executive officer of Maker or Maker’s
manager, managing member or general partner (as applicable) as having been
prepared in accordance with the terms hereof and to be true, accurate and
complete in all material respects.

(b)         In addition, on or before February 1 of each calendar year during
the Extension Term, Maker shall submit to Holder an annual income and expense
statement for the Property which shall include the calculation of Gross Revenue,
Operating Expenses and Net Operating Income for the preceding calendar year and
shall be accompanied by Maker’s reconciliation of any difference between the
actual aggregate amount of the Net Operating Income for such calendar year and
the aggregate amount of Net Operating Income for such calendar year actually
remitted to Holder.  All such statements shall be certified by an executive
officer of Maker or Maker’s manager, managing member or general partner (as
applicable) as having been prepared in accordance with the terms hereof and to
be true, accurate and complete in all material respects.  If any such annual
financial statement discloses any inconsistency between the calculation of Net
Operating Income and the amount of Net Operating Income

5


--------------------------------------------------------------------------------


actually remitted to Holder, Maker shall immediately remit to Holder the amount
of any underpayment of Net Operating Income for such calendar year or, in the
event of an overpayment by Maker, such amount may be withheld from any
subsequent payment of Net Operating Income required hereunder.

(c)          Holder may notify Maker within ninety (90) days after receipt of
any statement or report required hereunder that Holder disputes any computation
or item contained in any portion of such statement or report.  If Holder so
notifies Maker, Holder and Maker shall meet in good faith within twenty (20)
days after Holder’s notice to Maker to resolve such disputed items.  If, despite
such good faith efforts, the parties are unable to resolve the dispute at such
meeting or within ten (10) days thereafter, the items shall be resolved by an
independent certified public accountant designated by Holder within fifteen (15)
days after such ten (10) day period.  The determination of such accountant shall
be final.  All fees of such accountant shall be paid by Maker.  Maker shall
remit to Holder any additional amount of Net Operating Income found to be due
for such periods within ten (10) days after the resolution of such dispute by
the parties or the accountant’s determination, as applicable.  The amount of any
overpayment found to have been made for such periods may be withheld from any
required future remittance of Net Operating Income.

(d)         Maker shall at all times keep and maintain full and accurate books
of account and records adequate to reflect correctly all items required in order
to calculate Net Operating Income.

5.                                       Prepayment.

(a)          Until July 5, 2010, Maker shall have no right to prepay all or any
part of this Note.

(b)         At any time after July 5, 2010, Maker shall have the right to prepay
the full principal amount of this Note and all accrued but unpaid interest
hereon as of the date of prepayment, provided that (i) Maker gives not less than
thirty (30) days’ prior written notice to Holder of Maker’s election to prepay
this Note, and (ii) Maker pays a prepayment premium to Holder equal to the
greater of (A) one percent (1%) of the outstanding principal amount of this Note
or (B) the Present Value of this Note (hereinafter defined), less the amount of
principal being prepaid, calculated as of the prepayment date.

(c)          Holder shall notify Maker of the amount and basis of determination
of the prepayment premium.  Holder shall not be obligated to accept any
prepayment of the principal balance of this Note unless such prepayment is
accompanied by the applicable prepayment premium and all accrued interest and
other sums due under this Note.  Maker may not prepay the Loan on a Friday or on
any day preceding a public holiday, or the equivalent for banks generally under
the laws of the State in which the Property is located (the “State”).

(d)         Except for making payments of Net Operating Income as required
above, and except for the application of insurance proceeds or condemnation
awards to the principal balance of this Note, as provided in the Mortgage
(hereinafter defined), in no event shall Maker be permitted to make any partial
prepayments of this Note.

6


--------------------------------------------------------------------------------


(e)          If Holder accelerates this Note for any reason, then in addition to
Maker’s obligation to pay the then outstanding principal balance of this Note
and all accrued but unpaid interest thereon, Maker shall pay an additional
amount equal to the prepayment premium that would be due to Holder if Maker were
voluntarily prepaying this Note at the time that such acceleration occurred, or
if under the terms hereof no voluntary prepayment would be permissible on the
date of such acceleration, Maker shall pay a prepayment premium calculated as
set forth in the Mortgage.

(f)            For the purposes of the foregoing:

(i)                                     The “Present Value of this Note” with
respect to any prepayment of this Note, as of any date, shall be determined by
discounting all scheduled payments of principal and interest remaining to
maturity of this Note, attributed to the amount being prepaid, at the Discount
Rate.  If prepayment occurs on a date other than a regularly scheduled payment
date, the actual number of days remaining from the prepayment date to the next
regularly scheduled payment date will be used to discount within such period;

(ii)                                  The “Discount Rate” is the rate which,
when compounded monthly, is equivalent to the Treasury Rate, when compounded
semi-annually;

(iii)                               The “Treasury Rate” is the semi-annual yield
on the Treasury Constant Maturity Series with maturity equal to the remaining
weighted average life of this Note, for the week prior to the prepayment date,
as reported in Federal Reserve Statistical Release H.15 - Selected Interest
Rates, conclusively determined by Holder on the prepayment date.  The rate will
be determined by linear interpolation between the yields reported in Release
H.15, if necessary.  In the event Release H.15 is no longer published, Holder
shall select a comparable publication to determine the Treasury Rate.

(g)         Holder shall not be obligated actually to reinvest the amount
prepaid in any treasury obligations as a condition precedent to receiving any
prepayment premium.

(h)         Notwithstanding the foregoing, (i) at any time during the Extension
Term, Maker shall have the right to prepay the full principal amount of this
Note and all accrued but unpaid interest thereon as of the date of prepayment,
without prepayment premium thereon, and (ii) no prepayment premium shall be due
in connection with the application of any insurance proceeds or condemnation
awards to the principal balance of this Note, as provided in the Mortgage.

6.                                       Payments.  Whenever any payment to be
made under this Note shall be stated to be due on a Saturday, Sunday or public
holiday or the equivalent for banks generally under the laws of the State (any
other day being a “Business Day”), such payment may be made on the next
succeeding Business Day.

7


--------------------------------------------------------------------------------


7.                                       Default Rate.

(a)          The entire balance of principal, interest, and other sums due upon
the maturity hereof, by acceleration or otherwise, shall bear interest from the
date due until paid at the greater of (i) eighteen percent (18%) per annum and
(ii) a per annum rate equal to five percent (5%) over the prime rate (for
corporate loans at large United States money center commercial banks) published
in The Wall Street Journal on the first business day of each month (the “Default
Rate”); provided, however, that such rate shall not exceed the maximum permitted
by applicable state or federal law.  In the event The Wall Street Journal is no
longer published or no longer publishes such prime rate, Holder shall select a
comparable reference.

(b)         If any payment under this Note is not made when due, interest shall
accrue at the Default Rate from the date such payment was due until payment is
actually made.

8.                                       Late Charges.  In addition to interest
as set forth herein, Maker shall pay to Holder a late charge equal to four
percent (4%) of any amounts due under this Note in the event any such amount is
not paid when due.  Notwithstanding the foregoing, Maker shall be permitted to
make one such payment within five (5) days following its due date in any
consecutive twelve-month period without incurring a late charge.

9.                                       Application of Payments.  All payments
hereunder shall be applied first to the payment of late charges, if any, then to
the payment of prepayment premiums, if any, then to the repayment of any sums
advanced by Holder for the payment of any insurance premiums, taxes,
assessments, or other charges against the property securing this Note (together
with interest thereon at the Default Rate from the date of advance until
repaid), then to the payment of accrued and unpaid interest, and then to the
reduction of principal.

10.                                 Immediately Available Funds.  Payments under
this Note shall be payable in immediately available funds without setoff,
counterclaim or deduction of any kind, and shall be made by electronic funds
transfer from a bank account established and maintained by Maker for such
purpose.

11.                                 Security.  This Note is secured by a
Mortgage Deed, Security Agreement, Fixture Filing, Financing Statement and
Assignment of Leases and Rents of even date herewith granted by Maker for the
benefit of the named Holder hereof (the “Mortgage”) encumbering certain real
property and improvements thereon commonly known as 75 International Drive, 754
Rainbow Road and 758 Rainbow Road, Windsor, Connecticut, as more particularly
described in such Mortgage (the “Property”).

12.                                 Certain Definitions.  Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Mortgage.

13.                                 Event of Default.  Each of the following
events will constitute an event of default (an “Event of Default”) under this
Note and under the Mortgage and each other Loan Document, and any Event of
Default under any Loan Document shall constitute an Event of Default hereunder
and under each of the other Loan Documents:

(a)          any failure to pay when due any sum hereunder;

8


--------------------------------------------------------------------------------


(b)         any failure of Maker to properly perform any obligation contained
herein or in any of the other Loan Documents (other than the obligation to make
payments under this Note or the other Loan Documents) and the continuance of
such failure for a period of ten (10) days following written notice thereof from
Holder to Maker; provided, however, that if such failure is not curable within
such ten (10) day period, then, so long as Maker commences to cure such failure
within such ten (10) day period and is continually and diligently attempting to
cure to completion, such failure shall not be an Event of Default unless such
failure remains uncured for thirty (30) days after such written notice to Maker;
or

(c)          if, at any time during the Extension Term, Gross Revenue for any
calendar month shall be less than ninety-three percent (93%) of the amount of
projected Gross Revenue for such month set forth in the applicable Budget.

14.                                 Acceleration.  Upon the occurrence of any
Event of Default, the entire balance of principal, accrued interest, and other
sums owing hereunder shall, at the option of Holder, become at once due and
payable without notice or demand.  Upon the occurrence of an Event of Default
described in Section 13(c) hereof, Holder shall have the option, in its sole
discretion, to either (a) exercise any remedies available to it under the Loan
Documents, at law or in equity, or (b) require Maker to submit a new proposed
budget for Holder’s approval.  If Holder agrees to accept such new proposed
budget, then such budget shall become the Budget for all purposes hereunder.

15.                                 Conditions Precedent.  Maker hereby
certifies and declares that all acts, conditions and things required to be done
and performed and to have happened precedent to the creation and issuance of
this Note, and to constitute this Note the legal, valid and binding obligation
of Maker, enforceable in accordance with the terms hereof, have been done and
performed and happened in due and strict compliance with all applicable laws.

16.                                 Certain Waivers and Consents.  Maker and all
parties now or hereafter liable for the payment hereof, primarily or
secondarily, directly or indirectly, and whether as endorser, guarantor, surety,
or otherwise, hereby severally (a) waive presentment, demand, protest, notice of
protest and/or dishonor, and all other demands or notices of any sort whatever
with respect to this Note, (b) consent to impairment or release of collateral,
extensions of time for payment, and acceptance of partial payments before, at,
or after maturity, (c) waive any right to require Holder to proceed against any
security for this Note before proceeding hereunder, (d) waive diligence in the
collection of this Note or in filing suit on this Note, and (e) agree to pay all
costs and expenses, including reasonable attorneys’ fees, which may be incurred
in the collection of this Note or any part thereof or in preserving, securing
possession of, and realizing upon any security for this Note.

17.                                 Usury Savings Clause.  The provisions of
this Note and of all agreements between Maker and Holder are, whether now
existing or hereinafter made, hereby expressly limited so that in no contingency
or event whatever, whether by reason of acceleration of the maturity hereof,
prepayment, demand for payment or otherwise, shall the amount paid, or agreed to
be paid, to Holder for the use, forbearance, or detention of the principal
hereof or interest hereon, which remains unpaid from time to time, exceed the
maximum amount permissible under applicable law, it particularly being the
intention of the parties hereto to conform strictly to

9


--------------------------------------------------------------------------------


the laws of the State and Federal law, whichever is applicable.  If from any
circumstance whatever, the performance or fulfillment of any provision hereof or
of any other agreement between Maker and Holder shall, at the time performance
or fulfillment of such provision is due, involve or purport to require any
payment in excess of the limits prescribed by law, then the obligation to be
performed or fulfilled is hereby reduced to the limit of such validity, and if
from any circumstance whatever Holder should ever receive as interest an amount
which would exceed the highest lawful rate, the amount which would be excessive
interest shall be applied to the reduction of the principal balance owing
hereunder (or, at Holder’s option, be paid over to Maker) and shall not be
counted as interest.  To the extent permitted by applicable law, determination
of the legal maximum amount of interest shall at all times be made by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of this Note, all interest at any time contracted for,
charged, or received from Maker in connection with this Note and all other
agreements between Maker and Holder, so that the actual rate of interest on
account of the indebtedness represented by this Note is uniform throughout the
term hereof.

18.                                 Non-Recourse; Exceptions to Non-Recourse. 
Nothing contained in this Note or any of the other Loan Documents shall be
deemed to impair or limit Holder’s rights:  in foreclosure proceedings or in any
ancillary proceedings brought to facilitate Holder’s foreclosure on the Property
or any portion thereof or to exercise any specific rights or remedies afforded
Holder under any other provisions of the Loan Documents or by law or in equity,
subject to the non-recourse provisions set forth below; to recover in accordance
with the terms of any guarantee given in connection with the Loan; or to pursue
any personal liability of Maker or any Guarantor under the Environmental
Indemnity Agreement or Section 5.10 of the Mortgage.  Except as expressly set
forth in this Section 18, the recourse of Holder with respect to the obligations
evidenced by the Loan Documents shall be solely to the Property, Chattels and
Intangible Personalty (as defined in the Mortgage) and any other collateral
given as security for the Loan:

(a)          Notwithstanding anything to the contrary contained in this Note or
in any Loan Document, nothing shall be deemed in any way to impair, limit or
prejudice the rights of Holder to collect or recover from Maker and Guarantor
(as defined in the Mortgage):  (i) damages or costs (including without
limitation reasonable attorneys’ fees) incurred by Holder as a result of waste
by Maker; (ii) any condemnation or insurance proceeds attributable to the
Property which were not paid to Holder or used to restore the Property in
accordance with the terms of the Mortgage; (iii) any rents, profits, advances,
rebates, prepaid rents or other similar sums attributable to the Property
collected by or for Maker following an Event of Default (as defined in the
Mortgage) and not properly applied to the reasonable fixed and operating
expenses of the Property, including payments of this Note and other sums due
under the Loan Documents; (iv) any security deposits collected by or for
Borrower and not applied in accordance with applicable leases; (v) the amount of
any accrued taxes, assessments, and/or utility charges affecting the Property
(whether or not the same have been billed to Maker) that are either unpaid by
Maker or advanced by Holder under the Mortgage, but excluding any amounts then
in escrow with Holder for any such taxes or assessments; provided, however, that
Maker shall not be obligated for those taxes, assessments and/or utility charges
accruing after the date that is the earlier of (A) Maker’s tender of a
deed—in—lieu of foreclosure to Holder, subject to no title exceptions other than
the Permitted Exceptions or those otherwise acceptable to Holder in its sole
discretion (provided the Property is free of any environmental contamination),
or (B) the

10


--------------------------------------------------------------------------------


date Holder takes title to the Property in connection with the foreclosure of
the Mortgage; (vi) any sums expended by Holder in fulfilling the obligations of
Maker, as lessor, under any leases affecting the Property; provided, however,
that Maker shall not be obligated for those sums expended by Holder in
fulfilling the obligations of Maker accruing after the date that is the earlier
of (A) Maker’s tender of a deed–in–lieu of foreclosure to Holder, subject to no
title exceptions other than the Permitted Exceptions or those otherwise
acceptable to Holder in its sole discretion (provided the Property is free of
any environmental contamination), or (B) the date Holder takes title to the
Property in connection with the foreclosure of the Mortgage; (vii) the amount of
any loss suffered by Holder (that would otherwise be covered by insurance) as a
result of Maker’s failure to maintain the insurance required under the terms of
any Loan Document; (viii) damages or costs (including without limitation
reasonable attorneys’ fees) incurred by Holder as a result of the Property, or
any part thereof or any interest therein, or any interest in Maker, being
further encumbered by a voluntary lien securing any obligation upon which Maker,
any direct or indirect general partner, manager or managing member of Maker, any
guarantor of the Loan, or any principal or affiliate of Maker shall be
personally liable for repayment, either as obligor or guarantor; (ix) damages or
costs (including without limitation reasonable attorneys’ fees) incurred by
Holder as a result of any breach or violation of Section 5.4, 5.5 or 5.7 of the
Mortgage; (x) damages or costs (including without limitation reasonable
attorneys’ fees) incurred by Holder as a result of any intentional fraud or
material misrepresentation by Maker in connection with the Property, the Loan
Documents, or the Application (as defined in the Mortgage); (xi) damages or
costs (including without limitation reasonable attorneys’ fees) incurred by
Holder as a result of Maker forfeiting the Property or Chattels or any portion
of the Property or Chattels due to criminal activity; and (xii) damages or costs
(including without limitation reasonable attorneys’ fees) incurred by Holder as
a result of any amendment, modification or Maker termination of any lease to
Velux America, Inc., AAR Parts Trading, Inc.,Excel Inc., Matheson Flight
Extenders, Inc., or FedEx Ground Package System, Inc. (individually, a Major
Tenant) or execution or subsequent amendment, modification or termination of any
lease for any space currently occupied by any Major Tenant without the prior
written consent of Holder, which consent shall not be unreasonably held.  For
purposes of the foregoing, “affiliate” shall mean any individual, corporation,
trust, partnership or any other person or entity controlled by, controlling or
under common control with Maker.  A person or entity of any nature shall be
presumed to have control when it possesses the power, directly or indirectly, to
direct, or cause the direction of, the management or policies of another person
or entity, whether through ownership of voting securities, by contract, or
otherwise.

(b)         The agreement set forth in the introductory paragraph of this
Section 18 to limit the personal liability of Maker shall become null and void
and be of no further force and effect, and Maker and each Guarantor shall be
personally liable for the obligations evidenced by this Note, in the event of
any attempt, without a good faith defense, by Maker, any Guarantor, or any other
person directly or indirectly responsible for the management of Maker or liable
for repayment of Maker’s obligations under the Loan (whether as maker, endorser,
guarantor, surety, general partner or otherwise) to materially delay foreclosure
against the Property, Chattels and/or Intangible Personalty, which attempts
shall include, without limitation (i) any claim that any Loan Document is
invalid or unenforceable to an extent that would preclude any such foreclosure
or other exercise of remedies by Holder to obtain possession of any collateral
for the Loan; (ii) Maker filing a petition in bankruptcy, Maker failing to
oppose in good faith the entry of an order for relief pursuant to any
involuntary bankruptcy petition filed against it, or Maker

11


--------------------------------------------------------------------------------


seeking any reorganization, liquidation, dissolution or similar relief under the
bankruptcy laws of the United States or under any other similar federal, state
or other statute relating to relief from indebtedness; or (iii) Maker consenting
to, or failing to oppose in good faith, the appointment of a receiver, trustee
or liquidator with respect to Maker or the Property or any part thereof.

19.                                 Severability.  If any provision hereof or of
any other document securing or related to the indebtedness evidenced hereby is,
for any reason and to any extent, invalid or unenforceable, then neither the
remainder of the document in which such provision is contained, nor the
application of the provision to other persons, entities, or circumstances, nor
any other document referred to herein, shall be affected thereby, but instead
shall be enforceable to the maximum extent permitted by law.

20.                                 Transfer of Note.  Each provision of this
Note shall be and remain in full force and effect notwithstanding any
negotiation or transfer hereof and any interest herein to any other Holder or
participant.

21.                                 Governing Law.  Regardless of the place of
its execution, this Note shall be construed and enforced in accordance with the
laws of the State.

22.                                 Time of Essence.  Time is of the essence
with respect to all of Maker’s obligations under this Note.

23.                                 Remedies Cumulative.  The remedies provided
to Holder in this Note, the Mortgage and the other Loan Documents are cumulative
and concurrent and may be exercised singly, successively or together against
Maker, the Property, and other security, or any guarantor of this Note, at the
sole and absolute discretion of the Holder.

24.                                 No Waiver.  Holder shall not by any act or
omission be deemed to waive any of its rights or remedies hereunder unless such
waiver is in writing and signed by the Holder and then only to the extent
specifically set forth therein.  A waiver of one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy granted to Holder
hereunder in connection with a subsequent event.

25.                                 Joint and Several Obligation.  If Maker is
more than one person or entity, then (a) all persons or entities comprising
Maker are jointly and severally liable for all of the Maker’s obligations
hereunder; (b) all representations, warranties, and covenants made by Maker
shall be deemed representations, warranties, and covenants of each of the
persons or entities comprising Maker; (c) any breach, Default or Event of
Default by any of the persons or entities comprising Maker hereunder shall be
deemed to be a breach, Default, or Event of Default of Maker; and (d) any
reference herein contained to the knowledge or awareness of Maker shall mean the
knowledge or awareness of any of the persons or entities comprising Maker.

26.                                 WAIVER OF JURY TRIAL.  MAKER AND HOLDER
KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM
BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE,
THE MORTGAGE, OR ANY OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT

12


--------------------------------------------------------------------------------


(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY LOAN
DOCUMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR MAKER AND HOLDER TO ENTER
INTO THE LOAN.

27.                                 WAIVER OF PREPAYMENT RIGHT WITHOUT PREMIUM. 
MAKER HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE UNDER APPLICABLE LAW TO
PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PREPAYMENT PREMIUM, UPON
ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND AGREES THAT, IF FOR ANY
REASON A PREPAYMENT OF ALL OR ANY PART OF THIS NOTE IS MADE, WHETHER VOLUNTARILY
OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY HOLDER ON
ACCOUNT OF THE OCCURRENCE OF ANY EVENT OF DEFAULT ARISING FOR ANY REASON,
INCLUDING, WITHOUT LIMITATION, AS A RESULT OF ANY PROHIBITED OR RESTRICTED
TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION OF THE PROPERTY OR ANY PART THEREOF
SECURING THIS NOTE, THEN MAKER SHALL BE OBLIGATED TO PAY, CONCURRENTLY WITH SUCH
PREPAYMENT, THE PREPAYMENT PREMIUM PROVIDED FOR IN THIS NOTE OR, IN THE EVENT OF
PREPAYMENT FOLLOWING ACCELERATION OF THE MATURITY DATE HEREOF WHEN THIS NOTE IS
CLOSED TO PREPAYMENT, AS PROVIDED IN THE MORTGAGE.  MAKER HEREBY DECLARES THAT
HOLDER’S AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET
FORTH IN THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT
BY MAKER, FOR THIS WAIVER AND AGREEMENT.

[Balance of Page Intentionally Left Blank]

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF and intending to be legally bound, Maker has duly executed
this Note as of the date first above written.

 

MAKER:

 

 

 

TRADEPORT DEVELOPMENT II, LLC, a
Connecticut limited liability company

 

 

 

By:

River Bend Associates, Inc., a Connecticut corporation, its Sole Member

 

 

 

 

 

By:

/S/ Anthony Galici

 

 

Name:

Anthony Galici

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------